Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022 has been entered.
 
Allowable Subject Matter
Claims 1 – 12, 14, 16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

U.S. 5,199,333(A) to Snyder Jr. teaches a tool body with a slot. This slot has an open end and a closed end. The open end tapers to the closed end. This slot is designed to fit a pin to create a contact surface to allow for a driver tool to apply torque to the pin’s attached structure. Regarding Claims 1, 11, and 20, Snyder Jr. is silent on mixer rotor pin with transverse hole, rod to fit the hole, and threaded bottom.

WO 2017/003437(A1) to Depietro teaches an attachment bolt assembly with a transverse hole, a rod to fit the hole, and a threaded bottom. Regarding Claims 1, 11, and 20, Depietro is silent on a threaded bottom being smaller in diameter than the pin body diameter, a slotted tool to engage the mixer rotor pin, and no clear analogy between the teachings of Depietro and Snyder Jr. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774